            Case 2:17-cv-00702-JAD-BNW Document 117 Filed 02/23/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Steven L. Scott,                                           Case No.: 2:17-cv-00702-JAD-BNW

 4             Plaintiff
                                                              Order Re: Requests to Extend Time
 5 v.

 6 Director James Cox, et al.,                                         [ECF Nos. 105, 115]

 7             Defendants

 8            Pro se plaintiff and Nevada state prisoner Steven L. Scott brings this civil-rights case,

 9 raising various constitutional claims. On January 28, 2021, Scott moved for an additional

10 extension of time to respond to defendants’ pending motion for summary judgment, asking for

11 the February 6, 2021, deadline to be further extended to March 1, 2021. 1 But Scott then filed a

12 comprehensive response to the motion for summary judgment on February 4, 2021, well within

13 the deadline. 2 Because it does not appear that Scott requires this further extension of the

14 deadline to complete a timely response, IT IS THEREFORE ORDERED that his motion for a

15 further extension of the response deadline [ECF No. 105] is DENIED as moot.

16            Defendants ask the court to extend their deadline to file their reply in support of the

17 motion for summary judgment from February 18, 2021, to March 11, 2021, citing workload as

18 their reason. Good cause appearing, IT IS FURTHER ORDERED that defendants’ request for

19

20

21

22

23   1
         ECF No. 105.
     2
         ECF No. 110.
         Case 2:17-cv-00702-JAD-BNW Document 117 Filed 02/23/21 Page 2 of 2




 1 an extension of time to file a reply [ECF No. 115] is GRANTED nunc pro tunc to February 18,

 2 2021. However, defense counsel is cautioned that workload will not constitute good cause for

 3 further extensions of this reply deadline.

 4         DATED February 23, 2021.

 5
                                                      _________________________________
 6                                                    Jennifer A. Dorsey
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
